DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, see claims and remarks, filed 03/18/2022, have been fully considered and are persuasive with respect to:
Rejection under 35 USC 101 for claims 1-6.  The 101 rejection of claims 1-6 has been withdrawn. The claim now requires various limitations such as meter, outputting a signal indicating the detection of the user in the uncomfortable state, etc. These limitations when taken in combination with the remaining limitations of the claim take the claim out of being performed in the mind. Therefore, claim 1 is patent eligible. Dependent claims 2-6 all depend from claim 1 and therefore are patent eligible. 
Rejection under 35 USC 112(b) for claims 1-6. The 112(b) rejection of claims 1-6 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the “capturing at least one piece of behavioral information” in line 5, and that “the at least one piece of behavioral information including motion information … sound information… and operation information, each of which is defined for each of discomfort factors” in lines 8-11. Therefore, it is unclear whether only one or if all of the mentioned behavioral information is required or not.
Dependent claims 2-6 are therefore rejected for depending on rejected claim 1
Claim 5 recites the limitation of generating an estimator and wherein “the processor refers to a result of estimation byBIRCH, STEWART, KOLASCH & BIRCH, LLPCJB/EHL/cb/ehlApplication No.: 16/344,091Docket No.: I 163-1481PUS1 to Office Action of December 21, 2021 the estimator and determines whether the user is in the uncomfortable state”. However, claim 5 depends indirectly from claim 1 which recites “determining that the user is in an uncomfortable state” in line 16; it is unclear and indefinite whether this limitation is intended to replace the limitations of claim 1 from which it depends or not. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20150099946 granted to Sahin.
Regarding claim 1, Sahin discloses a state estimation device (para 0010, 0038, Fig. 1, “wearable data collection device” of system 100) comprising: a processor (para 0038, processor of device 104); and a memory storing instructions which, when executed by the processor, causes the processor to perform (para 0296; It is noted that this is an apparatus and not a method claim and therefore, the processor of the device only needs to be capable of performing the functions recited below) capturing at least one piece of behavioral information associated with a user by using at least one sensor (para 0048 “the wearable data collection device 104 is configured to collect a variety of data regarding the movements and behaviors of the individual 102 during the evaluation session.”; sensors are any of the “gyroscopes, accelerometers, global positioning system, and/or magnetometers used to collect motion tracking data, etc.” para 0047 “microphone, camera, …”); obtaining biological information about the user by using a meter (para 0050 “monitor physiological functions of the individual”) checking the at least one piece of behavioral information including motion information associated with the user, sound information associated with the user, and operation information associated with the user against action patterns, each of which is defined for each of discomfort factors and stored in advance, and detecting a matching action pattern (para 0047-0048 discussing detecting movements, behaviors and motion of the individual using gyroscopes, accelerometers, global positioning system, magnetometers, microphone, camera, …”; para 0118 “the level of familiarity, level of comfort, and/or level of discomfort the individual 502 has with a particular object may be derived through physiological data, such as heart and breath data 116 e, EMG data 116 i, or EEG data 116 f, described in relation to FIG. 1A, as well as voice pitch changes (e.g. derived from audio recording data 116 a)”), checking the at least one piece of behavioral information and the biological information associated with the user against the user's reaction patterns, each of which is not associated directly with the discomfort factors and is stored in advance, and detecting a matching reaction pattern (paras 0118, 0177, 0212 “assessment of the user's reaction”; para 0175 “individual’s response can include  a vocal response…, a physical response, and/or an emotional response”); determining that the user is in an uncomfortable state, in a first situation in which the processor detects the matching action pattern, and in a second situation in which the processor detects the matching reaction pattern and the detected reaction pattern matches a discomfort reaction pattern indicating an uncomfortable state of the user, the discomfort reaction pattern being stored in advance (para 0118, “level of comfort, and/or level of discomfort the individual 502 has with a particular object may be derived…”; it is noted that the claim does not require determining the comfort level using both situations concurrently or consecutively. It is understood that only one of the situations need to happen for the method to function.) acquiring an estimation condition for estimating a discomfort zone on a basis of the detected action pattern, and estimating the discomfort zone, the discomfort zone being a zone matching the acquired estimation condition in history information stored in advance (para 0054 “The system 100 can also interface directly with control systems in the environment, for instance in this case the system 100 may turn up a thermostat to increase the ambient temperature”; para 0099 “… the remote analysis system 514 may archive collected data 116”); and referring to the history information and acquiring and storing the discomfort reaction pattern on a basis of an occurrence frequency of each of the reaction patterns, which are not associated directly with the discomfort factors, in the estimated discomfort zone and in a zone other than the estimated discomfort zone (para 0054 specifically the entire paragraph which discusses behavioral decoding and provides an example of detecting and predicting future behavioral analysis directed to the comfortable ambient temperature of a user” (here referred generally as the ‘discomfort zone’)), and after an occurrence of the first situation or second situation, outputting a signal indicating a detection of the user in the uncomfortable state (para 0066 “display for presentation of information collected by the wearable data”; It is noted that the claim does not require anything to be done with the discomfort zone. Therefore, the limitations regarding “estimating a discomfort zone” appears to be an optional limitation). Although Sahin does not explicitly disclose the comparing the results to data stored previously in advance for both the action and reaction patterns. Sahin does disclose comparing the captured behaviour, motion, sound, and physiological data to previously stored data to generate an outcome used in determining comfort level (as recited in details above). Therefore, it is understood that Sahin at least suggests or makes obvious comparing various data individually to provide analyzing the individual’s reaction to provide the predictable result of determining comfort/discomfort level. 


Regarding claim 2, Sahin renders the state estimation device according to claim 1 obvious as recited hereinabove, wherein the history information includes at least environmental information about a surrounding of the user, one of the action patterns of the user, and one of the reaction patterns of the user (para 0054 specifically the entire paragraph which discusses behavioral decoding and provides an example of detecting and predicting future behavioral analysis directed to the comfortable ambient temperature of a user”).  


Regarding claim 3, Sahin renders the state estimation device according to claim 2 obvious as recited hereinabove, wherein the processor extracts a discomfort reaction pattern candidate on a basis of one of occurrence frequencies of reaction patterns in the history information in the discomfort zone, extracts a non-discomfort reaction pattern on a basis of one of occurrence frequencies of reaction patterns in the history information in a zone other than the discomfort zone, and acquires the discomfort reaction pattern from which the non- discomfort reaction pattern is excluded from the discomfort reaction pattern candidate (para 0118, determining level of comfort and or discomfort; para 0054 discussing analyzing the ambient environment; para 0064 “statistically learned data 356 can be used to predict, based on current conditions and environmental features as well as physiological or behavioral signals from the subject,”; para 0123 “learning and data analysis module 520 may track frequency of incorrect object identification and evolve better recognition patterns”).  

Regarding claim 4, Sahin renders the state estimation device according to claim 1 obvious as recited hereinabove, wherein, when the detected reaction pattern matches the stored discomfort reaction pattern, and the matching reaction pattern includes a reaction pattern corresponding to a particular discomfort factor, the processor identifies a discomfort factor of the user on a basis of the reaction pattern corresponding to the particular discomfort factor (The claim has not positively recited this limitation as it depends on the occurrence of an event (i.e. “when the …”); para 0054, “subject is likely too cold”; para 0064-0065 “likely hungry”).  

Regarding claim 5, Sahin renders the state estimation device according to claim 2 obvious as recited hereinabove, further comprising wherein the memory storing instructions which, when executed by the processor, causes the processor to perform: generating an estimator for estimating whether the user is in the uncomfortable state, on a basis of the detected reaction pattern and the environmental information, when action patterns equal to or higher than a prescribed value are accumulated as the history information, wherein, when the estimator is generated, the processor refers to a result of estimation byBIRCH, STEWART, KOLASCH & BIRCH, LLPCJB/EHL/cb/ehlApplication No.: 16/344,091Docket No.: I 163-1481PUS1 to Office Action of December 21, 2021 the estimator and determines whether the user is in the uncomfortable state (para 0179 “computing device in communication with a wearable data collection device” is considered to be the generator which is capable of performing the functions of the method 700, See Fig 7A).  

Regarding claim 6, Sahin renders the state estimation device according to claim 1 obvious as recited hereinabove, wherein, when the detected action pattern includes the operation information, the processor excludes a zone in a period after acquisition of the operation information, from the discomfort zone (The claim has not positively recited this limitation as it depends on the occurrence of an event (i.e. “when the …”); para 0123 “learning and data analysis module 520 may track frequency of incorrect object identification and evolve better recognition patterns”).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792